Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 11, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “identifying, … predefined elements and relationships between the elements in a digital industry product based on stored rules; generating, … a diagram based on stored image rules, the diagram including graphical notations and text-based information representing the elements and the relationships between the elements; removing, … the text-based information from the diagram to produce a modified diagram; accessing, … a store of template images of patterns; and analyzing, … the modified diagram using image object detection to determine that the modified 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of “a computing device” or “a processor” . The “a computing device” and the “processor” are a generic computer component for apply or carrying out the judicial exception thus is not indicative of an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a computing device” or “a processor” to perform the steps of the claim amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Dependent Claims 2-4, 12-13 and 17 recite “generating … a report including information regarding the at least one image of a pattern”, “wherein the report includes characteristics of the image of a pattern”, and “sending a report to a user”. The report is generated based on the “mental processes” analysis, however is not sufficient to amount to significantly more than the judicial exception. 
Dependent Claims 5 and 18 recite “wherein the digital industry product comprises one of program code and business process data and the analyzing the modified diagram using image object detection utilizes edge matching techniques to detect edges in the modified diagram and match the edges of the modified diagram with edges of the at least one image of a pattern”, which covers performance of the limitation in the mind but for the recitation of generic computer components, and falls within the “Mental Processes” grouping of abstract ideas.
Dependent Claim 6 and 14 recites “filtering … the store of template images of patterns to generate a subset of the store of template images of patterns based on the elements, the relationship between the elements, and keywords in the digital industry product, wherein the determining the at least one image of a pattern comprises determining the at least one image of a pattern from the subset of the store of template images of patterns”, which covers performance of the limitation in the mind but for the recitation of generic computer components, and falls within the “Mental Processes” grouping of abstract ideas.

Dependent Claim 8 recites “wherein a service provider at least one of creates, maintains, deploys and supports the computing device”, which is a generic computer component for apply or carrying out the judicial exception thus is not indicative of an abstract idea.
Dependent Claim 9 recites “wherein the removing the text-based information from the diagram to produce a modified diagram and the analyzing the modified diagram are provided by a service provider on a subscription, advertising, and/or fee basis”, however is not sufficient to amount to significantly more than the judicial exception.
Dependent Claim 10 recites “wherein the computing device includes software provided as a service in a cloud environment”, , which is a generic computer component for apply or carrying out the judicial exception thus is not indicative of an abstract idea.


Response to Arguments
Applicant’s arguments with respect to Claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection has been withdrawn. 


	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451.  The examiner can normally be reached on M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMIR SOLTANZADEH/Examiner, Art Unit 2191                                                                                                                                            /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191